Case 6:20-cv-00017-SEH Document 66 Filed 05/08/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION

NORMA C. SMITH,

Plaintiff, No. CV 20-17-H-SEH

VS.

ORDER
ETHICON, INC., and JOHNSON &
JOHNSON,

Defendants.

 

 

On May 5, 2020, Defendants moved for admission of Anita Modak-Truran,
Esq., of Butler Snow LLP, Nashville, Tennessee, to appear pro hac vice in this
case with Maxon R. Davis, Esq., of Davis, Hatley, Haffeman, & Tighe, P.C., Great
Falls, Montana, to act as local counsel.’ The application is in compliance with
L.R. 83.1(d).

ORDERED:

Defendants’ Motion for Anita Modak-Truran to Appear Pro Hac Vice? is

GRANTED, subject to the following conditions:

 

' Doc. 57.

* Doc. 57.
Case 6:20-cv-00017-SEH Document 66 Filed 05/08/20 Page 2 of 2

1. Local counsel must serve as lead counsel or as co-lead counsel;

De Anita Modak-Truran must do her own work. She must do her own
writing, sign her own pleadings, motions, briefs and other documents served or
filed by her, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court.

3. Local counsel shall also sign all such pleadings, motions and briefs
and other documents served or filed.

4, Admission is personal to Anita Modak-Truran; it is not an admission
of Butler Snow law firm.

FURTHER ORDERED:

This Order will be withdrawn unless Anita Modak-Truran, within fifteen
(15) days from the date of this Order, files an acknowledgment and acceptance of
his admission under the terms set forth above.

-

DATED this _& “day of May, 2020.

Ham f. Heeler

“SAM E. HADDON
United States District Court
